Citation Nr: 0007652	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to May 1978.

Two of the claims currently on appeal come before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of May 1997 by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO), which denied the 
veteran entitlement to a temporary total evaluation pursuant 
to 38 C.F.R. § 4.30, and as entitlement to individual 
unemployability benefits.  The veteran currently resides 
within the jurisdiction of the RO in St. Petersburg, Florida.

The third issue, entitlement to a permanent and total 
disability evaluation for pension purposes, comes before the 
Board on appeal from a February 1996 rating decision which 
denied the veteran's claim for entitlement to nonservice-
connected pension benefits.  The Board points out that, 
following its December 1998 Remand, the RO sent the veteran a 
supplemental statement of the case (SSOC) as to this issue in 
October 1999.  A VA Form 9, Appeal to Board of Veterans' 
Appeals, was subsequently received by the RO in November 
1999.  Therefore, the appeal has been timely perfected and is 
properly before the Board for appellate consideration. 


REMAND

In June 1995, the RO granted disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for a laminectomy 
at L4-5.  The RO denied disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151(West 1991), for laminectomy 
and diskectomy at L5-S1.

As indicated above, this case was previously before the Board 
in December 1998. At that time the Board found that the 
veteran's representative had raised the issue of service 
connection for disc disease involving the L5-S1 on a 
secondary basis in September 1998.  It was also noted that 
the veteran in May 1997 requested that he be considered for a 
higher percentage rating for postoperative residuals, L4-5.  
The Board found these issues to be "inextricably intertwined" 
with an issue currently in appellate status and, as such, 
determined that they must be formally adjudicated by the RO.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board in part remanded the case for a VA examination.  
Pursuant to the Board's December 1998 Remand, a VA 
examination was to be conducted by a neurologist in November 
1999.  The report of examination has been associated with the 
claims folder.  

In January 2000, in an electronic message to the Board, the 
RO indicated that the VA examination was "inadequate."  The 
Board concurs with this assessment.  The RO also correctly 
noted that instruction #3 in the Remand was incomplete and 
requested clarification.  The Board apologizes for this 
typographical error which is corrected in paragraph "3."of 
this Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should again notify the 
veteran that he may submit additional 
evidence and arguments in support of his 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The veteran should 
also be furnished the appropriate release 
of information forms in order to obtain 
copies of all medical records pertaining 
current treatment for his back problems. 

2.  The RO should obtain all current VA 
treatment records covering the period 
from June 1999 to the present.

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the service 
connected postoperative residuals, disc 
disease, L4-L5, and the nature, severity 
and etiology of the postoperative 
residuals, disc disease, L5-S1.  The 
examining specialist must be provided 
with the veteran's claims folder and a 
copy of this Remand and the December 1998 
Remand for review in conjunction with the 
examination.  In addition to an EMG and 
nerve conduction studies, any other 
testing deemed necessary should be 
performed..  It is requested that the 
examiner obtain a detailed occupational 
history.

The examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the postoperative residuals, 
disc disease, L5-S1 were caused or 
aggravated by the postoperative 
residuals, disc disease, L4-L5.  If the 
examiner determines that the 
postoperative residuals, disc disease, 
L5-S1 were aggravated by the 
postoperative residuals, disc disease, 
L4-L5, it is requested that the examiner 
indicate to the extent possible the 
degree of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

It is further requested that the 
examiner, to the extent possible, 
identify those complaints, symptoms, and 
findings, which are related only to the 
post operative disc disease residuals 
located at L4-5.  If these cannot be 
differentiated, the examiner should so 
state.

The examiner is also requested to render 
an opinion as to the impact the service-
connected postoperative residuals, L4-5 
and any disabilities caused or aggravated 
by this disorder has on the veteran's 
ability to obtain and maintain gainful 
employment.  

4.  Thereafter, the RO should adjudicate 
the issues of service connection for 
postoperative residuals, disc disease 
involving the L5-S1 on a secondary basis, 
to include consideration of Allen and an 
increased rating for postoperative 
residuals, L4-L5, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  If the benefits sought are 
not granted, the veteran should be 
notified of that decision and of his 
appellate rights.

5.  The RO should also readjudicate the 
issues in appellate status.  If the 
decision remains adverse concerning any 
issue, the veteran and his representative 
should be furnished a SSOC, which 
includes the issue of entitlement to 
pension benefits, and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further review.  It is requested that the RO ensure that an 
appropriate VA Form 8, Certification of Appeal, has been made 
part of the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


